In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Nassau County (Adams, J.), dated October 28, 1996, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiffs did not suffer serious injuries within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
The defendant made a prima facie showing that none of the plaintiffs had sustained a serious injury as defined by Insurance Law § 5102 (d). In response, each plaintiff presented an affirmation of Dr. Alfred F. Calfon. However, those affirmations were contrived, consisted of conclusory assertions lacking solid objective bases, and were clearly tailored to meet the statutory requirements. They were thus insufficient to defeat *551the defendant’s motion for summary judgment (see, Gaddy v Eyler, 79 NY2d 955; Lopez v Senatore, 65 NY2d 1017). Accordingly, the Supreme Court erred in denying the defendant’s motion for summary judgment. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.